 GENERAL MOTORS CORPORATION481experimental department employees,office clerical employees,techni-cal employees,professional employees,watchmen,guards, and allsupervisors as definedin the Act.[Text of Direction of Election 10 omitted from publication.]10 As we have directed an election in a larger unit than that requested by the Petitioner,we shall permit the Petitioner to withdraw from the election upon written notice to theRegional Director, within 10 days from the date of this decision.GeneralMotors CorporationandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workers ofAmerica, UAW-AFL-CIO.Case No. 7-CA-2560.February 20,1961DECISION AND ORDERUpon charges duly filed by International Union, United Automo-bile,Aircraft and Agricultural ImplementWorkers of America,UAW-AFL-CIO, herein called UAW, the General Counsel of the Na-tionalLabor Relations Board, by the Regional Director for theSeventh Region, issued a complaint and notice of hearing, dated De-cember 14, 1959, and an amended complaint and notice of hearing,dated January 27, 1960, alleging that the Respondent, General MotorsCorporation, herein called GM, had engaged in and was engaging incertain unfair labor practices affecting commerce within the meaningof Section 8(a) (1) and (5) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the complaint and noticeof hearing, as amended, were duly served upon the Respondent andthe UAW.The amended complaint alleges, in substance, that on or aboutOctober 27, 1959, GM refused and continuously to date has refused tocomply with a request of the UAW, the exclusive representative ofGM employees in an appropriate unit, to bargain concerning termsof an agreement supplementary to an existing agreement between theparties.The Respondent's answer, in effect, admits the factual allegationsof the amended complaint, but denies the commission of any unfairlabor practice.On February 10, 1960, a hearing was held in Detroit, Michigan,before Trial Examiner Albert P. Wheatley.The General Counsel,the UAW, GM, and the Intervenor 1 appeared. In addition to testi-mony taken, all the parties entered into a stipulation of facts; theywaived the preparation and issuance of an Intermediate Report, andI The Intervenor is a group of GM employees in the appropriate unit who are opposed tothe UAW's proposedsupplemental agreement.The intervention was limited to the filingof briefsand oral argument.130 NLRB No. 54.597254-01-vol. 130-32 482DECISIONS OF NATIONAL LABOR RELATIONS BOARD.agreed that this proceeding be transferred to the Board for findings offact, conclusions of law, and a decision and order based on the plead-ings and record made at the hearing. On February 18,1960, the Boardentered an order transferring this proceeding to it.On October 27, 1960, the Board heard oral argument in Washing-ton, D.C.The General Counsel, GM, UAW, and the Intervenor appeared atoral argument and filed briefs.By leave granted, the following filedbriefsamicus curiae:The Oil, Chemical and Atomic Workers In-ternational Union; Commercial Telegraphers' Union, AFL-CIO; In-Trades Council and Indiana Workers Protective Committee; Ameri-^can Federation of Labor and Congress of Industrial Organizations;United Steelworkers of America, AFL-CIO ; National Manufacturers'Association; and the Retail Clerks International Association, AFL-,CIO.Of the latter group, United Steelworkers of America, Com-mercial Telegraphers' Union, and Indiana State Building and Con-struction Trades Council also appeared and participated in the oral.argument.Upon the basis of the pleadings, the stipulation of facts, and theentire record in the case, the Board makes the following :FINDINGS of FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Delaware corporation with its principal businessoffice located in Detroit, Michigan, maintains numerous plants and fa-'cilities in various States of the United States, including the State of:Michigan, where it fabricates, manufactures, and assembles automo-biles, automotive parts, and related products.Annually, the Respond-ent ships goods valued in excess of one million dollars from its plants.and facilities within the State of Michigan directly to points locatedoutside the State of Michigan.We find that the Respondent is en-gaged in commerce within the meaning of the Act and that it will,effectuate the purposes of the Act to assert jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, UAW-AFL-CIO, is a labor organ-ization within the meaning of Section 2(5) of the Act, admitting tomembership employees of the Respondent.For the reasons more fully explicated in their separate opinions,a majority of the Board is agreed that the Respondent did not unlaw-fully refuse to bargain with UAW, and that the complaint shouldtherefore be dismissed.[The Board dismissed the complaint.] GENERAL MOTORS CORPORATION483CHAIRMAN LEEDOM, concurring :As indicated above, the facts are not in dispute, the parties havingstipulated to an agreed statement.By letter of October 20, 1959, UAW requested GM to bargain con-cerning a proposal supplementary to their existing national agree-ment' under which the employees represented by UAW in nine GMplants in six Indiana cities (Anderson, Bedford, Kokomo, Indian-apolis,Marion, and Muncie) and new employees hired thereafterwould be required as a condition of continued employment after 30days following the date of such supplementary agreement or of theirinitial employment (whichever is later) to pay to the UAW a sumequal to the initiation fee charged by each of its local unions involvedand a monthly sum equal to the regular dues required of union mem-bers at each location.By letter, dated October 27, 1959, GM answered, stating that as an"agency shop arrangement ... as ... detailed in your letter ofOctober 20, 1959, would violate the National Labor Relations Act, asamended, if incorporated in a collective bargaining agreement, werespectfully decline to comply with your request...."The foregoing exchange of correspondence took place after a de-cision on June 19, 1959, by the Indiana Appellate Court, holding thatan agency shop under which nonunionmembers arerequired, as acondition of employment, to pay the exclusive bargainingagent a fee,in the equivalent of dues, initiationfees,and assessmentspaid by unionmembers, was a legal union-security arrangement in the State not-withstanding Indiana's right-to-work law.'The court reasoned thatIndiana's right-to-work law, unlike right-to-work statutes of otherjurisdictions which specifically prohibit or restrict agency-shop ar-rangements, only forbids arrangements requiring union membership,2 The national agreement,in effect from October 2, 1958, until August 31, 1961, andthereafter from year to year,provides for maintenance of membership and a union shop,except as follows :"(4b) Anything herein to the contrary notwithstanding,an employee shall not be re-quired to become a member of, or continue membership in, the union,as a condition ofemployment,ifemployed in any state which prohibits,or otherwise makes unlawful,membership in a labor organization as a condition of employment."9 The right-to-work law of the State of Indiana,the place of employment of the em-ployees involved herein, provides in pertinent part(Burn's Indiana Statutes, Ann.g 40-2703 C.P.S.,Acts of 1957,ch. 19, sec. 3) :"No corporation or individual or association or labor organization shall solicit, enterinto or extend any contract,agreement or understanding written or oral, to exclude fromemployment any person by reason of membership or nonmembership in a labor organiza-tion, to discharge or suspend from employment or layoff any person by reason of hisrefusal to join a labor organization....Any such contract,agreement,or under-standing,written or oral, entered into or extended after the effective date of this Act,shall be null and void and of no force or effect . .. .11Section 14(b) of the National Labor Relations Act provides :"Nothing in this Act shall be construed as authorizing the execution or application ofagreements requiring membership in a labor organization as a condition of employment inany State or Territory in which such execution or application is prohibited by State orTerritorial law." 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDand, as an agency shop does not require union membership, the In-diana statute did not apply to an agency-shop arrangement.'Apart from the issue concerning the validity of an agency-shoparrangement, all facts necessary for proof of an 8(a) (5) violation areeither stipulated or conceded.The Respondent admits that "thecharging party . . . is the certified collective bargaining represent-ative for all hourly-rate production and maintenance employees at theRespondent's aforementioned Indiana plant locations and services theemployees whom it represents at each of these plants through itslocal union . . . ." The parties stipulated that, for the purposes ofthis case, they do not "intend to raise or rely" upon a provision in thenational agreement which purports in broad terms to preclude any re-quirement of further bargaining during the term of the agreement.The parties are in agreement that, if UAW's proposal is lawful, thesubject matter of the proposal constituted a mandatory subject forcollective bargaining and that GM's refusal to bargain with respect toitwould violate Section 8 (a) (5) ; but that, if UAW's proposal is un-lawful, GM had no legal obligation to bargain as to it.Thus, the issue to be determined is whether UAW's proposal for anagency-shop arrangement to cover GM employees employed in theState of Indiana is a lawful proposal under the National Labor Re-lations Act, as amended.As indicated, GM contends that UAW's proposed agency-shopclause is illegal under the provisions of Section 7 and Section 8 (a) (1)and (3).5'Meade Electric Company v. Hogberg,159 N.E. 2d 408 (1959), 44 LRRM 23126 Section 7 of the Act provides :"Employees shall have the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, and shall also have the right to refrain from, any or all of suchactivities except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorized insection 8(a)(3)."Section 8(a)(1) and (3), In relevant part, provides that:It shall be an unfair labor practice for an employer-"(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7;"(3) by discrimination in regard to hire or tenure of employment or any term or con-dition of employment to encourage or discourage membership in any labor organization :Provided,That nothing in this Act, or in any other statute of the United States, shallpreclude an employer from making an agreement with a labor organization (not estab-lished,maintained, or assisted by any action defined in section 8(a) of this Act as anunfair labor practice) to require as a condition of employment membership therein on orafter the thirtieth day following the beginning of such employment or the effective dateof such agreement, whichever is the later, (I) if such labor organization is the representa-tive of the employees as provided in section 9(a), in the appropriate collective-bargainingunit covered by such agreement when made . . .:Provided further,That no employershall justify any discrimination against an employee for nonmembership in a labor organi-zation (A) if he has reasonable grounds for believing that such membership was notavailable to the employee on the same terms and conditions generally applicable to other GENERAL MOTORS CORPORATION485More specifically, GM contends that the exercise of rights of em-ployees under Section 7 of the Act, as amended in 1947, and particu-larly the right to refrain from assisting a labor organization is lim-ited only by agreements requiring union membership as authorizedin Section 8(a) (3).GM asserts that, because an agency shop re-quires nonunion employees to contribute financial support to a labororganization and because, for the reasons it hereinafter indicates, anagency-shop arrangement does not meet the requirements of Section8(a) (3), an agency-shop arrangement, if adopted, would interferewith the exercise of rights guaranteed in Section 7, and would there-fore constitute a violation of Section 8 (a) (1).GM further contends that the first proviso to Section 8(a) (3) spellsout the only type of agreement, i.e., an agreement limited to condition-ing continued employment upon membership in a labor organization,that may permissibly infringe upon rights guaranteed in Section 7and not expose an employer to a violation of Section 8(a) (3).GMasserts that the first proviso to Section 8(a) (3) makes clear that tocondition employment on anything other than membership in a labororganization is contrary to the statute.Finally, GM contends that, asUAW's proposal fails to meet the requirements of the first proviso toSection 8 (a) (3), its proposal would afford GM no protection from thesweep of the basic no-discrimination provision of Section 8(a) (3)were it to enforce an agency-shop agreement against employees whorefuse to pay support money, and thus the proposal is illegal.On the other hand, the General Counsel and the UAW contend insubstance that the first proviso to Section 8 (a) (3) merely defines theouter limits of permissible union-security provisions and that theproviso encompasses within its scope lesser forms of union-securityarrangements, including the agency shop which requires only thepayment of the equivalent of dues and initiation fees but does notcompel membership in a labor organization.I agree with the Respondent, for the reasons set forth hereinafter,that the complaint should be dismissed.Although an "agency shop"agreement, such as that proposed by UAW, has been held to be lawfulunder the applicable law of Indiana, a "right-to-work" State, it isnevertheless, in my opinion, unlawful under the National Labor Rela-tions Act in such a "right-to-work" State.I reach this conclusion because, in my view, any union-securityagreement, including one providing for an agency shop, necessarilyinterferes with the Section 7 right of employees to refrain from assist-ing a labor organization, and encourages membership in a labor organ-members, or (B) if he has reasonable grounds for believing that membership was deniedor terminated for reasons other than the failure of the employee to tender the periodicdues and the initiation fees uniformly required as a condition of acquiring or retainingmembership ; . . . 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDization.6Such an agreement is therefore clearly unlawful underSection 8(a) (1) and (3), unless it is saved by the proviso to Section8 (a) (3) of the Act. That proviso permits an employer to make anagreement with a labor organization "to require as a condition ofemploymentmembershiptherein on or after the thirtieth day follow-ing the beginning of such employment or the effective date of suchagreement, whichever is later...." [Emphasis supplied.]There is,however, no other provision in the Act which specifically legalizes theinterference and encouragement inherent in an agency-shop arrange-ment, and the only question here is whether such an arrangement canbe lawful under the National Labor Relations Act in a State likeIndiana, where it is clear that an agreement requiring literal mem-bership' is prohibited by State law.To hold the agency shop lawful,one would have to conclude that Congress intended the word "mem-bership" in Sections 7 and 8(a) (3) to encompass not only literalmembership, but also other relationships between employees and theunion in the picture, while at thesame timeintending that the sameword in Section 14(b) encompass only literal membership; or fur-ther, that Congress intended the word "membership" to mean onething in Indiana and a different thing somewhere else. Such reason-ing I am not prepared to accept. Thus, the conclusion is inescapablethat an agency-shop arrangement, whatever its status under Indianalaw, cannot be lawful under the National Labor Relations Act in aState like Indiana where employment cannot lawfully be conditionedon literal membership.In support of their contention that an agency-shop agreement islawful, the General Counsel and UAW rely onPublic Service Com-pany of Colorado, 89NLRB 418, andAmerican Seating Company,98NLRB 800. Such reliance seems misplaced as, unlike the instant9As the record reflects, nonmembers would not be eligible to participate in unionmeetings,to vote on ratifications of agreements,or to vote on how their"support money"was to be spent.They would not be entitled as a matter of right to receive the Union'spublication or strike benefits, to participate in the Union's educational fund, or to haveany of the other benefits guaranteed union members.Thus, although nonmembers wouldbe required to pay to the UAW the equivalent of the initiation fee and dues paid bymembers, they would be denied benefits,available to members,which would be availableto them, without additional financial burden, if they became members In these circum-stances nonmembers would necessarily be encouraged to become members.For, as thecourts have held, the existence of discriminatory benefits, based on union membership, "isinherently conducive to increased union membership...by increasing the number ofworkers who would like to join and/or their quantum of desire,"-even though the Unionwould reject all applicants for membershipNLRB v Gaynor News Company, Inc.,197 F. 2d 719,722-723(C A. 2), affd 347 U S. 17. If this is so when the union is closed,a fortiorsis it so when as here the union is open.That the payment of money to a labororganization assists that organization is self-evident7By "literal membership"I mean the right of a union to require actual membership asa condition of employment,and a willingness to admit to membership all employees whotender the requisite initiation fees and dues;cf.Union Starch & Refining Company, 87NLRB779, The RadioOfficers'Union of the Commercial TelegraphersUnion, AFL (A. H.Bull Steamship Company)v N.L R.B.,347 U.S. 17Neither of these cases stands for theproposition that payment of initiation fees and dues can he required when literal member-ship cannot. GENERAL MOTORS CORPORATION487matter, both cases involved a validagreement,requiring membershipas a condition of employment, which was protected under the firstproviso to Section 8 (a) (3) ; and neithercaseinvolved a "right-to-work" jurisdiction.Significantly, in bothPublic ServiceandAmeri-can Seating,no legal impediment existed to preclude the parties fromentering into the contracts requiring all employees to be union mem-bers, and they made such contracts.Thus they were free to waivein certan instances, as they did, the maximum requirement of unionmembership and to require in lieu thereof some lesser form of unionsecurity, such as an agency-shop clause.The instant case is different in that, as indicated above, GM andUAW were not free under the National Labor Relations Act to require,of Indiana employees union membership as a condition of employ-ment, and so they were not free to require, as a condition of employ-ment of such employees, any lesser form of union security, such as anagency shop.For one cannot waive a right he does not have.Based on the foregoing considerations, I conclude that the agency-shop clause concerning which UAW requested GM to bargain is,under the National Labor Relations Act, illegal in Indiana, and thatGM was under no obligation to negotiate concerning sucha clausewith UAW. Accordingly, GM not having violated the Act as alleged,the complaint should be dismissed.Whether an agency-shop arrangement, such as that proposed herein,would be lawful in a non-"right-to-work" State, is not before me andI express no opinion on that issue.MEMBER JENKINS,concurring :The parties stipulated to an agreed statement of or conceded to thefacts herein.The National Agreement between the parties, in effect from Octo-ber 2, 1958, until August 31, 1961, and thereafter from year to year,provides for maintenance of membership and a union shop, except asto those employees "employed in any state which prohibits, or other-wise makes unlawful, membership in a labor organization as a condi-tion of employment."Application of the National Agreement is pro-hibited in Indiana by the Indiana right-to-work law."On June 19, 1959, the Indiana Appellate Court held the State right-to-work law inapplicable to a provision requiring all employees as acondition of employment to pay their exclusive bargainingagent a fee8 The right-to-work law of the State of Indiana provides in pertinent part :"No corporation...or labor organization shall solicit,enter into or extend any con-tract, agreement or understanding written or oral, to exclude from employment any personby reason of membership or nonmembership in a labor organization,to discharge or sus-pend from employment or layoff any person by reason of his refusal to join a labororganization.... 11(Surf's Indiana Ann. Statutes§40-2703 C P S , Acts of 1957,ch. 19, sec 3.)Although the statute asserts the right of employees to assist or refrain from assisting alabor organization,contractual interference with this right is not specifically proscribed. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the equivalent of dues, initiation fees, and assessments paid byunion members in the bargaining unit.Following the well-settledrule that penal statutes are to be strictly construed, the court refusedto construe a penal statute expressly prohibiting the entering into orapplication of an agreement requiring membership to proscribe anagreement which required support moneys, noting that : 9... It would seem that the clear, unequivocal language of theIndiana act was intended to apply to union membership and notto outlaw "agency shop" agreements which provide for the pay-ment of fees and dues to labor organizations properly designatedas collective bargaining representatives.Had the legislature in-tended to make such provisions and such conduct illegal it shouldhave been so expressly declared in the language of the act.On the ground that section 14(b) of the Federal Act "specificallyauthorizes and recognizes the validity of right-to-work laws of theseveral States," the Indiana Appellate Court found it unnecessary toconsider the preemption problems which might arise were the Statelegislature also to attempt to regulate conduct encouraging member-ship in or assisting labor organizations representing employees en-gaged in an industry affecting commerce, that is, conduct coveredby provisions of the Federal act other than the provisos to Section8(a) (3).On October 20, 1959, the UAW asked GM by letter to bargain withrespect to its proposal for a supplemental agreement to apply to itsemployees in Indiana which would require "employees representedby UAW who were not already members and new employees hiredthereafter" "as a condition of continued employment after 30 daysfollowing the date of such supplemental agreement or their initialemployment (whichever is later) to pay the UAW sums equal to theregular dues required of union members on such locations."TheUnion characterized this proposal as an "agency shop."The pro-posal was based on the terms found not unlawful under the Indianaright-to-work law by the State court, excluding assessments.On October 27, 1959, GM replied by letter respectfully decliningto schedule a meeting "to enter into such a supplemental agreement"on the ground that the "agency shop arrangement as . . . detailed inthe letter of October 20, 1959" "would violate the National LaborRelations Act, as amended, if incorporated in a collective bargainingagreement."On October 29, 1959, the UAW filed charges alleging that this re-fusal violated Section 8 (a) (1) and (5) of the Act. In answer to thecomplaints, GM admitted that it had refused to negotiate or enter into°Meade Electric Company v.Hogberg,159 N.E. 2d 408(1959),44 LRRM 2312,2315-2316 GENERAL MOTORS CORPORATION489,a contract on the ground that it believed the proposal violative ofthe Federal Act but denied that its refusal violated Section 8(a) (1)and (5).At the hearing, the parties attempted further to clarify their posi-tions.Both stipulated that they would not raise or rely upon a pro-vision in the National Agreement intended to preclude requirementof further bargaining during the term of that agreement.UAWindicated that it would not change or modify the basic terms in itsinitial request during any subsequent bargaining conference whichmight be ordered, suggesting possible compromises on the length ofthe grace period afforded employees and similar matters as the onlyelements on which it might vary the proposal.GM indicated that ithad no intention of expanding its reasons for refusing to negotiate orenter into the proposed supplemental agreement.Both parties agreedthat they wanted a decision from the Board which definitely indicates,"that an `agency shop' under Taft-Hartley is either legal or illegal."At the request of the General Counsel, the Trial Examiner acceptedthe further stipulation that all the parties waived any remedy requir-ing the posting of any notices by the Respondent.Respondent introduced into evidence the Union's current constitu-tion and called Leonard Woodcock, union vice president in charge ofthe General Motors department of the Union since 1955, to explainthe comparative union rights of members and nonmembers who wouldbe required to pay the equivalent of a union initiation fee and monthlyunion dues under the Union's proposal.He testified that the non-members would not be eligible to participate in union meetings, tovote on ratification of agreements entered into or negotiated by theUnion on their behalf, or to vote on how any of their "support money"was to be allocated by the Union. They would not be entitled as amatter of right to receive the Union's publication "Solidarity" norwould nonmembers have any guarantee that their payments wouldentitle them to strike benefits, participation in the Union's educationalfund, or to any of the other benefits guaranteed union members, since,as he pointed out, "our constitution isn't written in terms of non-members."Not in IssueThe agreement between the parties limits the issues to be consideredby the Board. To eliminate possible doubt as to the import of thiscase for Board decisions involving Section 8(a) (5) and 8(b) (3), Ifeel it incumbent upon me to state some questions which arenotherein issue.This case does not involve the question of the extent to whichan employer must bargain on a subject of mandatory bargaining ifbut confronted with an initial illegal proposal thereon.Concededly"union security" is a subject of mandatory bargaining under the Act 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the mere request for an illegal union-security provision neitherterminates the duty to bargain thereon nor itself constitutes a refusalto bargain.10Nor the question whether the Respondent's explanationfor its refusal to bargain on the "agency shop" proposal sufficed, with-out more, to fulfill its obligation to bargain thereon.ll In view of thedisagreement among the able attorneys involved in this proceeding andthe Board itself, I cannot say that, right or wrong, the legal reasongiven for refusal was not urged in good faith.12 It is also clear thatthe Respondent's position did not evince a mind closed to persuasionor without sincere purpose to find the basis for agreement, which infact the parties have sought through their agreement to submit to theBoard for its resolution their dispute as to the legality of the UAW'sso-called "agency-shop" proposal. It is only that dispute which mustbe resolved.The IssueAs presented by the parties, the issue to be determined is the legalityof incorporating into a contract and enforcing a provision requiringallGM employees (not already members of the Union) and all newemployees in the State of Indiana to make payments in the equivalentof initiation fees and dues to UAW as a condition of continued em-ployment.As stated by other participants in the proceeding, the issuewas enlarged to include such questions as whether it would violate8(a) (3) to agree to give employees an option to join the Union or topay "service charges" or be fired and whether the Federal Act permitsany form of "agency shop."Neither the parties nor the other participants attempted rigidly todefine an "agency shop" or to distinguish, with any precision, amongvariations on "union shop" clauses,13 incorporating "modifications"such as maintenance of membership during the contract term for thosewho choose during the grace period to remain or to become members,a requirement of membershipby allemployeesexcept(1) those havingconscientious objections to some of the uniformly imposed require-ments for membership or to membership in any association includingothers than those of the religious body to which he belongs; (2) those"SeeThe Andrew Jergens Company,76 NLRB 363,365, enfd. 175 F. 2d 130, 133(C.A. 9), cert. denied 338 U.S. 827,andNational Maritime Union of America,et at (TheTexas Company),78 NLRB 971,981, enfd. 175 F. 2d 686 (C.A. 2), cert. denied 338U.S. 954.11 SeeThe Cincinnati Steel Castings Company,86 NLRB 592, 594.12Clearly,this is not a situation in which the Respondent urged, legal reasons which itknew or should have known were not valid or in which other factors reflect on its goodfaith.SeeThe Andrew Jergens Company,76 NLRB 363, 379.1s In sustainingthe constitutionality of the 1951amendmentto the Railway Labor Actpermitting a "union-shop" comparable to that provided in the provisos to Section 8(a) (3)",The union shop is a variant of the closed shop,since union membership is required ofevery employee after the 60-day period designated by the Act."Railway Employes'Department,AFL,etat.v.Hanson,et at.,351 U.S. 225 at 231,footnote 3. GENERAL MOTORS CORPORATION491older employees who have consistently rejected union membership; (3)those employees who prefer to contribute to some charity or to someparticular union activity in lieu of joining the union, and the like.Such variations among "modified union-shop" clauses are legion."There is similar variation among agreements characterized as estab-lishing an "agency shop," 15 as the contentions in this proceeding clearlyillustrate.Under these circumstances, I think it better to avoid use ofthe label "agency shop." 16I shall therefore limit my basic consideration to the question of thelegality of the UAW's basic proposal.To repeat, that proposal,as stated in the request and in the complaints, reads :[T]he employees represented by the Union in Respondent's In-diana plants and facilities (not already members of the Union)and new employees hired thereafter shall be required as a condi-tion of continued employment after thirty days following thedate of such supplementary agreement or of their initial employ-ment (whichever is later) to pay to the Union a sum equal to theinitiation fee at each of the local unions involved and monthlysums equal to the regular dues required of its members at eachlocation.It is to be noted that, unlike the "modified union-shop" clauses listedabove, the UAW's proposal is unrelated to any contractual require-ment for union membership and without contractual specification ofthe employee'soptionto join or not to join.Although there are aux-iliary questions, the ultimate issue is whether a certified bargainingrepresentative may, without regard to any agreement requiring mem-bership of any employee, condition the continued employment of non-members and new employees upon payments to itfor such representa-tionof sums equal to the initiation fees and monthly dues required byit of members for membership.Statutory Provisions Involved in ContentionsSection 7, as amended, guarantees employees the right to "form,join, or assist labor organizations" and "the right to refrain from anyor all of such activities except to the extent that such right may be'4For variations,see "Union Contract Clauses," CCH,Inc.(1954), par. 51,080;51,080.28-.50; "Union Security and Checkoff," BNA, LRX 643-644.15The definition of "agency shop" as one which obligates"employees who don't join theUnion to pay the equivalent of dues for the union's services"merges with a definition of"modified union shop" as one which requires"some but not all employees to belong."This merger is apparent from the different emphasis placed upon the precedent cited tothe Board as controlling herein.10 In sustaining the constitutionality of the right-to-work amendment to the Nebraskaconstitution and the North Carolina right-to-work laws, Justice Black found similarly ex-pedient the avoidance of references to "open," "closed," "union," "union-security"shops andprovisions.SeeLincoln Federal Labor Union et al. v. Northwestern Iron and Metal Co.,atal, 335 U S.525, andWhitaker,et al. v. North Carolina,335 U S. 525,528, at footnote 2. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDaffectedby an agreement requiring membershipin a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)."Section 8(a) (3) prohibits "discrimination" in regard to any term orcondition of employment "to encourage or discouragemembershipinany labor organization," with a proviso that "nothing in this Act.. . shall preclude an employer from making an agreement with alabor organization (not established, maintained, or assisted by anyaction defined . . . as an unfair labor practice) to require as a condi-tion of employmentmembershiptherein," and further provides that"no employer shall justify any discrimination against an employeefor nonmembership in a labor organization (A) if he he has reason-able grounds for believing that such membership was not available tothe employee on the same terms and conditions generally applicabletoother members,or (B) if he has reasonable grounds for believingthatmembershipwas denied or terminated for reasons other than thefailure of the employee to tender the periodic dues and the initiationfees uniformly required as a condition of acquiring or retainingmembership."[Emphasis supplied.]Contentions of the Partie'sGM contends that UAW's proposed "agency shop" clause, ifadopted and made effective, would cause it to violate Sections 8 (a) (3)and (1) and to interfere with rights accorded individual employees bySection 7 of the Act, as amended in 1947.GM asserts that the first proviso to Section 8(a) (3) spells out theonly type of agreement which may affect the right of employees guar-anteed in Section 7, i.e., one conditioning continued employment on"membership." It contends that the UAW proposal would cause itto discriminate against employees for failure to assist a labor organi-zation, without regard for "membership" or "nonmembership" or theavailability to the employees of membership, interfering with a rightguaranteed in Section 7 and expressly qualified only by an "agree-ment requiring membership as authorized in section 8 (a) (3)." Itfurther contends that requiring nonmember employees to contributethesamefinancial support to the Union as may, under Section 8 (a) (3)(B), beexactedas a condition of employment from members or re-quired to betenderedby non members as a condition of establishingjob rights protected despite non membership under the existing Na-tional Agreement, where applicable, would penalize their refusal tojoin or illegally encourage their joining because members acquirebenefits under the union constitution denied to nonmembers in bar-gaining units represented by the UAW. Finally GM contends thatUAW's proposal fails to afford it protection from the broad sweep ofthe basic no-discrimination provision of Section 8(a) (3) were it t' GENERAL MOTORS CORPORATION493,discharge employees who refuse to pay support money rather than"for nonmembership" which the statute states can be justified undercertain conditions.GM asserts this is a case of first impression.On the other hand, the General Counsel and the UAW contend thatthe first proviso to Section 8(a) (3) merely defines the outer limits ofpermissible union-security provisions and that the proviso encom-passes within its scope lesser forms of union-security arrangements,including the "agency shop" which requires only the payment of theequivalent of dues but does notcompelmembership in a labor organi-zation.They rely on two cases :Public Service Company of Colorado,89 NLRB 418, andAmerican Seating Company,98 NLRB 800.Other participants assert that the first proviso to Section 8(a) (3)delimits the maximum permissible reach of union-security provisions,but contend that proviso (B) has, in its application, equated the tenderof initiation fees and dues with the maximum requirements of "mem-bership" making the equivalent exaction without regard for mem-bership as legal.Further policy arguments relate to the impact uponlabor organizations in the so-called right-to-work States of the prob-lem of "free riders."Proponents of both positions rely on various statements in theBoard and Court decisions inUnion Starch cf Refining Company, 87NLRB 779, andN.L.R.B. v. Radio O fflcers' Union of the CommercialTelegraphers' Union, AFL (A. H. Bull Steamship Company),374U.S. 17.DiscussionIntroductionThe precise issue before the Board is a very narrow one. The Boardisnotdealing with a situation where the proposedagreementrequireseithermembershipinor support money payments by an employee whoelects, pursuant to a contractual option, not to join a union.I wouldfind such an agreement legal under Section 8 (a) (3).Having foundsuch an agreement legal under the Federal Act, I would then be re-quired, by Section 14(b) of the Act," to look to the law of the State17 Sec. 14 (b) provides :"Nothing in this Act shall be construed as authorizing the execution or application ofagreements requiring membership in a labor organization as a condition of employment inany State or Territory in which such execution or application is prohibited by State orTerritorial law."Explicating the interrelation between State and Federal law regulating union-security"The contention that § 10(a) of the Wagner Act swept aside State law respecting theunion shop must therefore be rejected. If any provision of the Act had that effect, itcould only have been§8(3), which explicitly deals withmembershipin a union as a condi-tion of employment....States are left free to pursue their ownmore restrzetzvepolicies in the matter of union-security agreements.Because § 8(3) of the new Act forbidsthe closed shop and strictly regulates the conditions under which a union-shop agreementmay be entered,§14(b) was included to forestall the inference that Federal power was tobe exclusive"Algoma Plywood and Veneer Company v.Wisconsin Employment RelationsBoard,336 U.S 301,at 306-307,314.[Emphasis supplied.] 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhere the agreement was made or applied to determine its validityunder State law."'As both must be looked at, it is immaterial whetherthe Board looks first to the State law or to the Federal Act. TheBoard isnotdealing with a situation where the proposed agreement"explicitly deals withmembershipin a union as a condition of em-ployment" as a requirementor asa option to a related requirement.It isnotdealing with a situation in which an employer seeks to justifywhat would otherwise be "discrimination" by reason of the existenceof an agreementrequiring membership.It is confronted here with aprovision which would require all nonmembers and new employees asa condition of employmentto pay the equivalent of full initiation feesand dues.Asmembershipis not involved as a requirement for or con-dition of employment, Section 8 (a) (3) may be read without refer-ence to any proviso.19 In this context, "[t]he unfair labor practice isfor an employer to encourage or discourage membership by means ofdiscrimination." 20There can be no doubt that disparate conditioningof further employment upon payment of certain moneys is clearlydiscriminatory 2l It is as clear that such discrimination tends to en-courage membership by nonmembers and new employees and main-tenance of membership by present members, and to discouragemembership in any other union, in violation of Section 8(a) (3).Consequently, the proposal advanced by the Union in this case is aproposal which does not have the sanction of Federal law.Analysis of Precedents CitedFor the reasons stated above, the provisos to Section 8 (a) (3) arenot involved in this case.Three of the chiefly cited cases turn on suchprovisos:Public Service, American Seating,andUnion Starch.In thePublic Servicecase, the Board found no unlawful discrimina-tion under Section 8(3) of the Wagner Act where an employee whosetender of initiation fees and dues in application for union member-ship had been rejected and who, subsequently becoming delinquentin his "support money" payment, was discharged under a contractwhich provided for a dues' equivalent in support-money asto allemployees not covered by the maintenance-o f -membership clause.The'Colgate-Palmolive-PeetCo. v. N.LR.B.,338 U.S. 355, 361.19 "The meaning of the statute in its application to different circumstances may be de-batable.Clearly§8(a) (3) may be read thus : It shall be an unfair labor practice for anemployer to encourage or discourage membership in any labor organization by discrimina-tion in regard to hire or tenure of employment or any term or conditionof employment."N.L.R B. v.International Brotherhood of Teamsters,etc.(Byers Transportation Co.),196 F 2d1, 4 (C.A. 8),reversed on another point347 U S. 17.20The Radio Officers' Union of the Commeroial Telegraphers Union, AFL (A. H.BullSteamship Company)v.N.L.R.B.,347U.S. 17,42.This statement of the reading to begiven the language of Section 8(a) (3) depended, of course,on the fact that no issue con-sidered relatedto the validityof a union-security contract or discriminations a validunion-shop contract might sanction.u Id.,at 39, where the Court lists as "clearly discriminatory" : "involuntary reductionof seniority,refusal to hire for an availablejob, and disparate wage treatment." GENERAL MOTORS CORPORATION495Board did not consider the impact which the Taft-Hartley amend-ments incorporated on Section 7 and the provisos to 8(a) (3) or 14(b)would have on the range of permissible union-security provisions, be-cause the saving clause in Section 102 was operative.That was aWagner Act case in which an employee was discharged for refusal tosupport a union which had denied him membership for an unascer-tained reason other than his refusal to tender appropriate moneys.The decision is not relevant for the purpose of construing either themain clause or first proviso to Section 8 (a) (3) of the Act.Were theoption to join or to pay the equivalent in dues for support one freeto the employee to make, he would be protected against such reprisalby proviso (A) or (B) to Section 8 (a) (3) of the Act. This is ap-parent from the decision inUnion Starchprotecting from dischargeemployees similarly deniedmembershipupon the tender of suchmoneys.In theAmerican Seatingcase, the Board permitted as a bar to anelection a contract which required all employees covered by the con-tract, except those having religious objections to union membership,to become or remain members of the union and required all such re-ligious objectors to pay to the union a monthly sum equivalent to theamount of union dues. The contracting parties in both those caseswere free to enter into a contract requiring as a condition of employ-ment union membership, and did so.Neither case involved supportmoneys for the representative from employees within the bargainingunit apart from some "agreement requiring membership." In both,the same contractual sanction was imposed against the member whofailed to pay dues as was imposed against the nonmember who failedto make support money payments. Both acknowledged a distinctionbetween the obligations of members to the labor organization of whichthey are members and of nonmembers represented by that labor or-ganization in a unit which includes members.I do not question the basis for either decision, merely the relevanceof either as a guide to decision of the issues in this case.There is noclue in thePublic Servicedecision that thealternativeswere open toall employees within the bargaining unit. If membership were notequally available to all employees upon uniform terms the contractu-aily afforded option might in itself, under theRadio Officers'decision,illegally "encourage membership." 22 InAmerican Seatingthe groundfor exoneration from the obligation of membership cannot be viewedas tending to encourage or discourage union membership. The optionwas with the employee and based on a nondiscriminatory considera-tion unrelated to union membership.The important distinction be-tween both cases and the present case is that both did involveexplicit22The RadioOfficers'Union ofthe Commercial Telegraphers Union,AFL (A. H. BullSteamshipCompany) v. N.L.R.B.,347 U.S. 17, at 51-52. -496DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractualrequirementsformembership,and the alternatives were-related thereto.UnlikePublic ServiceandAmerican Seating,the valid union-:security agreementrequiring membershipinUnion Starchaffordedno alternatives to "membership" for the employee.As the employerhad reasonable grounds for believing that membership was deniedcertain employees for "reasons other than the failure of the employee-to tender the periodic dues and initiation fees uniformly required as.a condition of acquiring or retaining membership," the question waswhether the further proviso (B) to Section 8 (a) (3) protected an em-ployee who had made such tender from discharge for nonmembership.In a decision which considers at length the legislative history of theprovisos to Section 8(a) (3), the Board concluded that proviso (B))protects the employee who tenders the requisite amount of dues and'initiation fee and is denied membership for any other reason, even-though that reason be nondiscriminatory. It concluded that if a union"imposes any other qualifications and conditions for membership withwhich he is unwilling to comply, such an employee may not be entitled'tomembership, but he is entitled to keep his job." 23While thisgives the employee the privilege of refusing with impunity to comply-with additional requirements for membership, or of membership, it(cannot be said to equate "membership" with the payment of periodic(dues and initiation fees 24That decision has even less relevance forthe present problem than those cases involving contractual alterna-tives to required membership.WhileRadio 0 fcers' Unioncontains a careful analysis of the prob-lem of encouragement of union membership by employers, within themeaning of Section 8(a) (3), none of the discriminatory Situations 25therein found to encourage adherence to union obligations or to tendto encourage the desire for union "membership" involved any con-tractual obligation imposed upon employees as a condition for theircontinued employment.That decision becomes relevant here as aguide to the proper interpretation to be given such generic phrases.23 See summary of holdings inUnion Starch&RefiningCo. v. NL.R.B.,186 F 2d 1008,1011-1012(C.A. 7), cert denied 342 U.S. 815.In conclusion,the court stated (at 1012)"We agree thatthe Unionhad the right,under the statute here involved,to prescribenondiscriminatory terms and conditions for acquiring membership in the Union,but we areunable toagree thatitmay adopt a rule that requiresthe dischargeof an employee [pur-suant to a valid union-securityprovision]for reasonsother thanthe failure of the em-ployee totender the periodic dues and initiationfees.We think the Board construed thestatute in a reasonable manner and gave effect to all its provisions,and that itsinterpre-tationwasin harmonywith the purpose of Congress to preventutilization of unionsecurity agreementsexcept to compel payment of duesand initiation fees,and that theBoard was justified in its conclusions "24To do so, absent thelabor organization's decisionto that effect,ignores proviso (A)and the proviso to Section 8(b) (1) (A).25I e., involuntary reductionof seniority for delinquentdues paymentsby a member,refusal to hire foran available job a member who sought employmentwithout seekingclearance from the union and who wasthereafterrefused such clearance by the union,.disparate wage treatmentof union membersand nonmembers. GENERAL MOTORS CORPORATION497It is pertinent here that the Court there stated the limits to "per-missible encouragement" of "membership" by reference tocontractualrequirements for membershipand in the context of the purposes ofthe provisos to Section 8 (a) (3), thusly : 26The policy of the Act is to insulate employees' jobs from theirorganizational rights.Thus §§ 8(a) (3) and 8(b) (2) were de-signed to allow employees to freely exercise their right to joinunions, be good, bad, or indifferent members, or abstain from join-ing any union without imperiling their livelihood.The onlylimitation Congress has chosen to impose on this right is specifiedin the proviso to § 8(a) (3) which authorizes employers to enterinto certain union security contracts, but prohibits dischargeunder such contracts if membership "was not availableto theemployee on the same terms and conditions generally applicableto other members"or if "membership was denied or terminatedfor reasons other than the failure of the employee to tender peri-odic dues and initiation fees uniformly required as a conditionof acquiring or retaining membership." 41Lengthy legislativedebate preceded the 1947 amendment to the Act which thus limitedpermissible employer discrimination.This legislative historyclearly indicates that Congress intended to preventutilizationof union security agreements for any purpose other than to com-pel payment of union dues and fees. ThusCongressrecognizedthe validity of unions' concern about "free riders,"i.e.,employeeswho receive the benefits of union representation but are unwillingto contribute their share of financial support to such union, andgave unions the power to contract to meet that problem whilewithholding from unions the power to cause the discharge ofemployees for any other reason. Thus an employer can dischargean employee for nonmembership in a union if the employer hasentered a union security contract valid under the Act with suchunion, and if the other requirements of the proviso are met.Noother discrimination aimed at encouraging employees to join,retain membership, or stay in good standing in a union is con-doned.[Emphasis supplied.]41 . . . That Congress intended§8(a) (3) to proscribe all discrimination to encour-age union membership not exceptedby theproviso see H. Conf. Rept No. 510, 80thCong,1st Sess.44, where it is stated that § 8(a) (3) "prohibits an employer from dis-criminating against an employee by reason of his membership or nonmembership ina labor organization,exceptto theextent he obligates himself todo sounder theterms of a permitted union shop or maintenance of membershipcontract."[Empha-sis supplied.]I have set forth in its entirety that portion of the opinion reliedupon, with benefit from partial quotation, both by those who contendThe Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H BullSteamship Company)v.N.L R.B.,347 U.S. 17, 40-42.597254-61-vol. 130-33 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe UAW proposal valid and those who contend it illegal under theAct.In my opinion, this statement of the limits to permissible en-couragement of union membership restricts unions, in contractuallyguaranteeing their own financial security against "free riders," toagreements of the type contemplated by Congress, i.e., "a permittedunion shop" or "maintenance of membership contract," both beingagreements explicitly "requiring membership."However, the Courtin theRadio Off eers'case was not passing upon the validity of a con-tract conditioning continued employment of employees who were notmembers of the contracting union and new employees upon their pay-ment to such union of moneys equivalent to regular initiation fees anddues.ConclusionSection 8 (a) (3) of the National Labor Relations Act makes unlaw-ful any contract term which illegally encourages or discouragesunion membership,specifically permitting(unless prohibited by Statelaw)agreements "requiring union membershipas a condition of con-tinued employment"under careful controls to guarantee that theunion will be open to all who seek membership on the same terms andspecifying the sole reason for which an employee may be dischargedfor "nonmembership,"i.e.,his failure to tender the periodic dues andinitiation fees uniformly required "as a condition of acquiring orretaining membership." 27Such statutory protection of "individualemployees in their relations with labor organizations" to job rightsaffords a union no right to financial security through support moneysfrom nonmembers whom it represents in a unitnotcovered by a con-tract "requiringmembership."It is one thing, where there is in existence a valid union-securityagreement requiring membership, to allow an employee, at his option,not to become a member if he makes uniform payments in support ofrepresentation by his representative. It is quite another thing, whenhe cannot be required to become a member, to require such supportfrom him.27The Board with judicial approval has construed the phrase "membership in a labororganization" to mean "membership" as that phrase is commonly construed and under-stoodUnion StarchfRefining Co v. N 1 R It ,186 F. 2d 1008, 1011-1012 (C A 7),certdenied 342 U.S 815, enfg 87 NLRB 779 To hold otherwise is to torture the clearand unambiguous words of the statute or not to give effect to all of its provisionsE g.,Sections 7, 8(a) (3), 8(b) (1) (A), 8(a) (2), 8(b) (5), 8(b) (f), 14(a), 14(b), 302-all ofwhich contain references either to"members" or "membership"in labor organizations.There is no need to cite the authorities which support such an approach to the problem ofinterpretation to be given statutory terms having common meaning.As Justice Burtonhas stated,"The essential element ofmembershipin an organized group" is the "desireof an individual to belong to the organization and a recognition by the organization thatit considers him as a member "Jencks v. United States,353 U S 657,679This is inaccord with the statutory definition of "member" contained in Section 3(o) of the Labor-Management Reporting and Disclosure Act of 1959 (Public Law 86-257, 73 Stat 519),i.e.,"any person who has fulfilled the requirements for membership in such organization " GENERAL MOTORS CORPORATION499As the Supreme Court has noted, "it is common experience that thedesire of employees to unionize is raised or lowered by the advantagesthought to be attained by such action." za I can only conclude thatthe UAW proposal which would exact fromallnonunion membersand new employees in the bargaining unit, without regard for theirobligations or election as to joining the union, the very same sums theAct sanctions as exactions which may be required frommembersas acondition of continued employment pursuant to a valid union-shopagreement can have no other foreseeable consequence than tending toencourage membership in the UAW or discourage membership in anyother union.Realistically considered, theUAW sought a contract provisionwhich, consistent with the prohibition within the State of contractsrequiring membership, would nevertheless impose upon nonmembersand new employees the financial burden of supporting it as their rep-resentative and to the same extent it could impose such burden uponall employees it represents within a bargaining unit covered by aunion-shop provision, valid both under Federal and State Law. Thisis tantamount to charging for representation, contrary to the rights ofa bargaining representative required "not to discriminate in the execu-tion of its duties between its own members and employees who belongto another union or to no union."As the Court stated inHughesTool Company v. N.L.R.B.:29The Act makes no provision for paying the bargaining represent-atives.Where a union serves as such, it looks for its financialsupport to the agreement of its members to pay dues.... Itmust serve all employees alike as their representative, and secureitself in its office of representative only by the skill, efficiency, andfairness with which it executes that office.Based on these considerations, I conclude that the particular clauseconcerning which UAW requested GM to bargain was illegal and GMis under no obligation to negotiate thereon.Accordingly, finding thatGM has not violated the Act as alleged, I join Chairman Leedom andMember Kimball in dismissing the complaint.MEMBERKIMBALL, concurring:I concur in the ultimate result reached by Chairman Leedom andMember Jenkins, and in agreement with them, I would dismiss thecomplaint herein which alleges a violation of Section 8(a) (5) of theAct.I also agree with their conclusion that the so-called agency-shopcontract which the Union sought to negotiate with respondent does2,The Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H. BullSteamship Company) v. N.L R.B.,347 U S. 17, 51.147 F. 2d 69, 74-75 (CA. 5), cited with approval InConley, et at. v.Gibson,et at.,355 U.S. 41, 46. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot fall within the mandatory field of collective bargaining. It wouldnot fall within the protection of the proviso to Section 8(a) (3) ofthe Act, and thus would constitute a violation of Section 8(a) (1) and(3), as well as unlawful interference with the employees in the exer-cise of their rights guaranteed in Section 7 of the Act.I would further find that the granting of such a contract wouldconstitute unlawful assistance to the labor organization in violation ofSection 8(a) (2) of the Act, and a discharge requested by the Unionthereunder and honored by the Employer would constitute violationsof 8(b) (2), 8(a) (1), and 8(a) (3) of the Act.I am in agreement with so much of the rationale in the separateopinions of Chairman Leedom and Member Jenkins which supportsthe aforesaid conclusions of law.However, in view of the extreme importance of the question pre-sented by the instant case and its impact upon the broad field of laborrelations, I feel I should set forth in some detail my principal groundin support of my ultimate decision to dismiss the complaint herein.The facts of record in the instant case upon which I rely and whichI will treat with hereinafter are as follows :Respondent introduced into evidence the Union's current constitu-tion and called Leonard Woodcock, union vice president in charge ofthe General Motors department of the Union since 1955, to explainthe comparative union rights of members and support money employeeswho would be required to pay the equivalent of a union initiation feeand monthly union dues under the Union's proposal.He testifiedthat the support money employees would not be eligible to participatein union meetings, to vote on ratification of agreements entered intoor negotiated by the Union on their behalf, or to vote on the use of their"support money" by the Union. They would not be entitled as amatter of right to receive the Union's publication, Solidarity, norwould these support-money employees have any guarantee that theirpayments would entitle them to strike benefits and participation inthe Union's educational fund, or to any of the other economic benefitsguaranteed union members, since, as Mr. Woodcock pointed out, "ourconstitution isn't written in terms of non-members." I find this evi-dence to demonstrate conclusively that not only are the support moneyemployees excluded from the social benefits and activities of the Unionbut they are likewise not permitted a voice, or any form of participa-tion, apart from their contribution of support money, in formulationof policies, decisions, or any other of the Union's activities relating totheir economic interests as employees or to the Union's representationof these interests vis-a-vis their employer.When Congress enacted the original Wagner Act it provided, amongother things, that a labor organization when selected by a majority,of the employees in an appropriate unit to act as their representative GENERAL MOTORS CORPORATION501for collective-bargaining purposes should become the exclusive agentof both the majority who voted for the selection of such an agent aswell as of the dissenting minority who voted against such selection.The concept thus created is wholly statutory in origin.30It is alsosettled that except for the Act, employers are not under compulsionof law bound to bargain collectively 31 In speaking of the nature ofthe duties imposed upon such bargaining agent, the Supreme Court inThe WallaceCorporation v. N.L.R.B.,323 U.S. 248, 255,held that:The duties of a bargaining agent selected under the terms of theAct extend beyond the mere representation of the interests of itsown group members.By its selection as bargaining representa-tive, it has become the agent of all the employees,charged withthe responsibility of representing their interests fairly and im-partially.[Emphasis supplied.]In enacting the proviso to Section 8(a) (3), Congress effected acompromise between allowing a total closed-shop situation and nocompulsory unionism at all by delimiting the area within which aunion acting as the exclusive bargaining agent could bargain withrespect to compulsory union adherence.The proviso to Section 8(a) (3) was enacted to answer the argu-ment that employees who enjoyed the benefits of collective bargain-ing without paying their proportionate share of the cost of repre-sentation were "free riders."33It follows therefrom that when suchnonconsenting employees do pay their proportionate share of the costof representation,particularly where, as under the proviso,the failureto so tender their dues and initiation fees places their job security injeopardy when requested by the union,they should be allowed at leastan economic voice in the functioning of the exclusive bargaining agentin its representation of them before the employer,and in its carryingout the statutory function of collective bargaining.That employee participation in the functioning of the exclusivebargaining agent is clearly contemplated by the Congress is shown bythe very definition of terms in the Act itself.Thus-The term "representatives"includes any individual or labororganization. [Section 2 (4).]and further-The term "labor organization"means any organization of anykind, or any agency or employee representation committee orplan,in which employees participateand which exists for theso SeeVirginian Railway Company v. System Federation No. 40, etc,300 U.S.515, 544-549;N.L R.B. v. JonesitLaughlin Steel Corporation,301 U.S 1, 44-45.'IN L R B. v. JonesitLaughlin Steel Corporation,supra; National Maritime Union ofAmerica v.Herzog,78 F. Supp. 146, 155.a' S. Rept. No 105 of the Committee on Labor and Public welfare to accompany S. 1126,80th Cong,1st sess. 502DECISIONSOF NATIONALLABOR RELATIONS BOARDpurpose, in whole or in part, of dealing with employers concern-ing grievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work.[Section 2(5).][Emphasissupplied.]It is thus clear that if, as in the instant case, those who would payan equal fee for the Union to carry out its function as the exclusivebargaining agent are denied equal rights to participate in and benefitfrom the bargaining process, they would have a second-class status,and thus would be deprived of a fundamental right guaranteed in theAct.For these additionalreasonsI conclude that a demand to negotiatesuch an agreement is an unlawful demand not contemplated by theAct as a mandatory subject of collective bargaining.I therefore join Chairman Leedom and Member Jenkins in dis-missing the complaint herein in its entirety.MEMBERS RODGERS and FANNING, dissenting :This case comes to the Board upon a complaint alleging that theRespondent Company violated Section 8 (a) (1) and (5) by refusing tobargain with the Union concerning a proposed contractual provision,commonly referred to as an "agency shop" or "support money"clause."The proposed clause would require, as a condition of em-ployment, that all non-union-member employees of Respondent work-ing in the State of Indiana pay to the Union, 30 days after the date oftheir initial employment or the execution of the clause, a sum ofmoney equivalent to the regular union dues and fees. In dismissingthe complaint, our colleagues have determined that the proposedagency-shop provision, if adopted, would violate the Act.Wedisagree 34To reach the ultimate issue, i.e., whether Respondent violated Sec-tion 8(a) (5), the Board must first determine whetheranyagency-shop provision could be considered as lawful under the Act.35Thisdetermination would be dispositive of the case since if any such agree-ment is lawful it concededly would fall into the category of mandatorysubjects as to which the Respondent could be compelled to bargain.31 SeePublic Service Company of Colorado,89 NLRB 418,422, at footnote 17;AmericanSeating Company,98 NLRB 800, 802.84The collective position of our colleagues presents us with three separate and disparateopinions,and indeed,we think, within each opinion different and inherently conflictingrationales.We believe,therefore,itwill better serve the purpose of clarity to addressourselves in the main to a positive exposition of our findings on the legal issue,and limitour comments on the varied theories and authorities of the majority.ac The issue of the propriety of an agency shop as a subject of bargaining has come tothe Board upon a stipulated record. In our opinion,the Board's primary obligation is todecide this specific case involving a specific set of facts and based on the specific argu-ments which counsel has directed to our attention.Amongother things,we cannot con-clude on this stipulated record that a bargaining impasse ensued from Respondent's re-fusal to negotiate on the proposed agency shop; nor do we find that Respondent's good-faith belief that an agency shop is unlawful under the Federal Actcouldconstitute adefense if in fact it is not unlawful. GENERAL MOTORS CORPORATION503Before approaching the problem of the legality of an agency-shopagreement, two factors merit emphasis as they are both indispensableto a proper solution of the problem posed.First, all parties to this proceedingare in agreementthat the Boardis todecide this case under the Federal Act, applying Federal law,and without resorting to the law of any State. No party has proceededon the ground that the proposed agency-shop agreement would violateIndiana's "right-to-work" law.36And Respondent predicated its re-fusal to bargain with the Union on the belief that the proposed agencyshop clause was unlawful without reference to Indiana law 3v Conse-quently, the Board is not required to treat the questionin issue as in-volving anything other than the Federal Act, without reference to thelimitation set forth in Section 14(b).Thus neither Section 14(b) re-lating to the withdrawal of the Federal Act where State law prohibitsthe "execution or application of agreements requiring membership ina labor organization as a condition of employment," nor in particularthe "right-to-work" statute of Indiana or any other State need bereached in this case 38Second, there is no suggestion made anywhere in this proceedingthat membership in the Union is not available to any nonmemberemployee who wishes to join.39Everyone concedes that the Unionwas not seeking to bargain over a clause requiring nonmember employ-36 In the recent case ofMeade Electric Co. v. Hagberg,159 N.E. 2d 408, 44 LRRM 2312(1959),the Indiana Appellate Court construed the Indiana "right-to-work" statute as notprohibiting an "agency shop" provision substantially similar to the clause proposed bythe Union in the instant proceeding.It is significant to note that the Indiana statute iscouched in terms of"membership"and "nonmembership"and, like the Federal Act(sec. 7),grants to employees the right to assist or refrain from assisting a labor organization.And see,eg,Schernerhorn v. Local 1625,RetailClerks,47 LRRM 2300(Dec. 23, 1960),where a Florida court handed down a similar ruling under the Florida"right-to-work" law.34 In its reply brief, the Respondent stated:"No one, much less the Respondent,is here contending that an 'agency shop' arrange-ment such as has been proposedby the UAWis illegal under Indiana law.The legalityof 'agency shop' agreements under Indiana law is not in dispute in this proceeding."33Notwithstanding that on the stipulated record the source of the governing law is to beFederal in nature,Chairman Leedom(whose rationale Member Kimball apparently adopts)has proceeded to construe State law.Thus, for example,he attempts to distinguish thePublic ServiceandAmerican Seatingcases on the ground that "no legal impediment existed to preclude the parties from enter-ing into a contract requiring all employees to be union members." The"legal impediment"to which he impliedly alludes as existing in the instant case is the Indiana "right-to-work"law.The Chairman flatly states that the proposed agency shop is unlawful in Indiana,despite the judicial holding in Indiana to the contrary.In effect be would automaticallyforbid the agency shop,and we suppose all forms of union security,in any"right-to-work"jurisdiction purely on the basis of that label-implying that the "right-to-work"laws inallStates must be regarded as identical and that not even the State will be allowed tosay otherwise.Unlike our colleagues,we do not think It is the Board's province to undermine a Statecourt decision interpreting a State statute.Especially is this so in this case where theIndiana Appellate Court has already rendered a formal decision as to the construction ofthe Indiana statute.Algoma Plywood and Veneer Company v.WisconsinEmploymentRelationsBoard,336 U S. 301, 307-314.39The record and briefs in the case affirmatively indicate the availability of membershipto the Indiana employees. In their bargaining with respect to the agency-shop proposal,the parties could, of course,agree to insert in a contract that membership would beavailable but not required 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDees to pay sums equal to dues and fees as a condition of employmentwhile at the same time maintaining a closed union policy with respectto applicants for membership.40Accordingly, the question of thelegality of an agency-shop provision must be viewed as contemplatingan arrangement in which, while employment is conditioned upon pay-ment of the equivalent of dues and fees, all employees aregiven theoptionof becoming, or refraining from becoming, members of theUnion.41In light of both these factors, there is no doubt in our mind that anagency-shop agreement is a permissable form of union security withinthe meaning of Sections 7 and 8(a) (3) of the Act.We are impelledby what we believe is the clear intention of the Congress as expressedin Section 8(a) (3) of the Act, in the legislative history of theWagner 42 and Taft-Hartley 43 Acts, and by the Board and court deci-40 Since the question of the extent to which a closed union policy might affect thelegality of an agency-shop agreement is not an issue in this case, we find it unnecessaryto reach that question.41We note that all our colleagues, and Member Kimball in particular, have placed greatstress upon the testimony of Woodcock, the Union's vice president, which they construeas evidence of the fact that nonmember employees, who would be required to pay theequivalent of union dues and fees, would be deprived of certain benefits which memberswould acquire solely by virtue of their membership and as a matter of right. As reflectedin the record, every question asked of Woodcock was with reference to the Union'sconstitution(and not with respect to the Union's agency-shop proposal)Woodcock re-sponded that there were no provisions in theconstitutionwinch expressly set forth therights ofnonmembersto participate inunionmeetings,inunionstrike funds, to receive theunionmagazine,etc.But Woodcock also testified repeatedly that despite the absence ofexpress provisions dealing withnonunionmembers'rights in the Union's constitution, thecustom and practice of the Union, as deemed by it to be consistent with the constitution,is to grant all the rights accorded to members to nonmembers as well, if the nonmemberspay sums equal to dues and fees. Thus, Woodcock testified that the benefits afforded tomembers by the constitution are denied to those employees who "are non-members in thesense of non-paying to any extent" But, as to those who pay the equivalent of dues andfees, they areplaced on the Union's rollsand "they are entitled to the same benefits as amember unless they themselves choose not to make them available to them."It is the statutory duty of the exclusive bargaining agent to represent equally all em-ployees in the unit,union members and nonmembers alike.Hughes ToolCo , 104 NLRB318.There can be no dispute that the duty is legally fulfilled, for example, where undera concededly valid union-shop or maintenance-of-membership contract employees refrainfrom joining the union and are denied the intraunion organizational benefits afforded tomembersNor in the maintenance-of-membership situation would the fact that non-members are not required to pay dues detract from the nondiscrimination and equal treat-ment to which they are entitled under the Act. The statute sanctions the enforceablecollection of dues and fees frommember spursuant to a valid union-security contract plainlybecause Congress has vested in the majority union theobligationof statutory bargainingrepresentative, and not on account of the internal organizational benefits, e g , fraternal,which the members receive. Nonmembers in the unit must be accorded the same representa-tion service, pertaining to wages, hours, and work conditions with the employer, and thestatutory sanction for financial support of such service derives from the same source.This is reinforced by the congressional purpose, as conceded, of eliminating "free riders "The amount of the charges to the nonmembers is justified on the basis of a reasonablegeneral classification.The Electric Auto Lite Company,92 NLRB 1073, 10774'E g, "The Bill does nothing to facilitate closed shop agreements or to make themlegal in any State where they may be illegal. It does not interfere with thestatus quoon this debatable subject butleaves the way opentosuch agreements as might now belegally consummated . . .[Emphasis supplied.]SReptNo. 573, 74th Cong , 1stsecs.,p.11.That various forms and degrees of union-security contracts were thenextant and permitted in many States was well known to Congress and, in particular, tothe Boardin itsconsideration of thePublic Servicecase.43of it, I should like to say thatthe rule adopted by the [Conference] committeeis sub- GENERAL MOTORS CORPORATION505sions in which that section has been constructed.Our colleagues, onthe other hand, by apparently holding,inter alia,that an agency shopis permitted only as an alternative to, or waiver of, a valid union-shopormaintenance-of-membership provision,44 have taken a novelapproach which not only ignores the clear legislative history andindeed the terms of the Act itself, but which also runs completely con-trary to well-established precedent.4sThe basic problem, simply stated, is whether this form of unionsecurity, the agency shop, is, and was intended by Congress to be,embraced within the Section 8(a) (3) proviso. The question is clearlyanswered in the precedents,e.g.,Public Service, American Seating,Union Starch,andRadio Officers.The unanimous Board inPublic Service,after oral argument, ren-dered a careful and comprehensive opinion on all pertinent aspects-including the legislative history and technical questions of statutoryconstruction-of essentially the same problem under the WagnerAct.46The Board ruled that the Section 8(a) (3) proviso, which spe-cifically allows a "membership" requirement in a contract, was in-tended to be "permissive and not exclusive in character"; that itstantsally the rule now in effect in Canada.Apparently by a decision of the Justices ofthe Supreme Court of Canada in an arbitration case,the present rule in Canada is thatthere can be a closed shop or union shop, and the union does not have to admit an em-ployee who applied for membership,but the employee must nevertheless,pay dues, eventhough he does not join the union.If he paysthedues without 9osnirg the union, he hasthe right to be employed"[Emphasis supplied.]93 Congressional Record 5088, May 9,1947.While not controlling of the legal issue,we note that,in a recent Bureau of NationalAffairs survey of 400 representative contracts,6 percent contained agency-shop clauses.46 LRR 458,October 17,1960; that,as appeared in the oral argument herein, in the10 years since PublicServicewas decided the General Counsel has been dismissing chargesalleging agency-shop contracts as unlawful,and contracts have been written involvinglarge numbers of employees in reliance upon the Board's holdings44We are assuming this much because of statements made to such effect in the majorityopinions,although elements of the rationale in each of the various opinions appear to usto cast doubt on the validity of the agency shop under any circumstances In the majorityopinions,and particularly in Chairman Leedom's concurrence,the argument is made thatunder the Federal Act the only permissible type of union-security agreement is one whichconditions employment upon union"membership"Thus, the majority reasons, where"membership" can be required, there is nothing under the Federal Act precluding theparties from negotiating away a"membership"requirement and imposing in lieu thereofsome lesser form of union security(as, for example, an agency shop).The fallaciousness of this position is self-evident.For obviously,if the provisos toSection 8(a) (3) only permit agreements requiring"membership,"then by a parity ofreasoning all agreements requiring less than "membership,"whether or not they arerationalized as a "waiver"or "alternative"to a permissible membership requirement,would have to be considered unlawful.If parties can waivewhere theyare allowed a"membership" requirement, logically they can accomplish the same result absent suchallowance so far as the discrimination and interference provisions of the Act are con-cerned.It is inconceivable to us that Congress had such an unrealistic and meaninglesspurpose as advanced by our colleagues.95Member Jenkins' opinion concludes that an agency-shop agreement is unlawful becauseIt "can have no other forseeable consequence than tending to encourage membership inUAW or discourage membership in any other union." Chairman Leedom and, presumably,Member Kimball are in agreement with this conclusion.Of course all forms of unionsecurity,including the agency shop,naturally have such tendency or effectBut if theagency shop is within the exemption of the Section 8(a) (3) proviso, as we believe itclearly is,this conclusion of our colleagues isa non sequitur41The case was decided after Taft-Hartley became effective,with full knowledge by theBoard of the provisions and policy of the later statute. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely sets themaximumlimits of union security which may be ne-gotiated; and that thelesserforms of union security, e.g., an agencyshop, were clearly permitted.We believe the case is manifestlysound.During the Taft-Hartley period, the Board inAmerican Seat-ingexpressly reaffirmed the holding inPublic Service,stating:As the precise language of the 8(3) proviso in the WagnerAct was continued in the amended Act . . . , and because thelegislative history of the amended Act indicates that Congressintended not to illegalize the practice of obtainingsupport pay-ments from nonunion members who would otherwise be "freeriders,"we find that the provision for support payments in theinstant contract does not exceed the union-securityagreementsauthorized by the Act." 98 NLRB 800, 802 (1952). [Emphasissupplied.]Indeed, on the barefaceof it, it wouldseemwhollyunreasonablethat Congress would require that the union obtain a concession fromthe employer only in themaximumdegrees of union security."Ourcolleaguesseek to distinguish, limit, and in effect overrulethese caseson narrow and reaching grounds.48 But thebases of decisionin thesecases areunmistakably stated therein and directly affect andcontrolthe legalissuehere involved.49As is quite evident, the majorityis inerror in ignoring theUnionStarchandRadio Officerscases or brushing them aside as irrelevant.TheUnion Starchconstruction of Section 8 (a) (3) 50 has been anaccepted and settledrule inmany Board and courtcases.In those" In the provisos to both Sections 8(3) of the Wagner Act and 8(a)(3) of the Taft-Hartley Act,the public policy is stated."That nothing in this Act,or in any otherstatute of the United States,shall preclude an employer from making[such] an agree-ment . .[Emphasis supplied.]SeeAlgoma Plywood and Veneer Company v. WisconsinEmployment Relations Board,336 U.S. 301.In making this statement of policy, didCongress intend to place upon the describedformof union-security provision as to whichitwas thus proclaiming immunity from all its laws,a technical restriction,towit :that itmustcontain a"membership"requirement?'For example,MemberJenkins first sets forth the issues which arenotinvolved in thisproceeding,then he proceeds to dissect the statute by reading Section 8(a) (3) "withoutreference to any proviso;'and finally he attempts to sweep away the previously referredto cases on the grounds of irrelevancy It is of course fundamental statutory construc-tion that effect must be given to all provisions of a statute.In particular,Section 8(a) (3)cannot be read except in its entirety,with the provisos being an inextricable part as theyserve to define and clarify the purport of the whole section.As will be further shown,these precedents are quite relevant and should not be lightly treated where to do sowould overturn basic and soundly considered principles as to the meaning of pertinentstatutory provisions,including Section 8(a)(3)and itsprovisosSee also the Chairman'sbasis for distinguishingAmerican SeatingandPublic Service,supra,footnote 38.39An interestingfact to benoted in thePublic Servicecase(at p. 419)is that afterexecuting the "support money" clause,the employer sent a letterto theemployees in whichit explainedthat,while it would not agreeto theunion's proposal for a union shop because"there were employees who for their own personal reasons would not care to join theUnion," the employer agreed to the alternative agency-shop clause to promote more bar-mony among the employees.60 InUnion Starch&Refining Company,87 NLRB 779,enfd. 186 F.2d 1008(C.A. 7),cert. denied342 U S. 815 (and cited approvinglyby theSupreme Court inRadioOfficers'),the Board said : "We therefore read proviso(B) as extending protection to any employeewho tenders periodic dues and initiation fees without being accorded membership. If the GENERAL MOTORS CORPORATION507cases, even where "membership" is specifically required in a validunion-security contract, for all practical purposes the union cannotenforce the actual membership requirement but can obtain at mostthe periodic dues and initiation fees.Thus, a contract, such as theagency shop, which requires only that which the union under the Actcan realistically and effectively enforce, must in all reason and equitybe held lawful. (An agency shop does not require literal membership;nor does a union shop.)Otherwise, if the majority view is taken, theunion should be permitted to enforce a union-shop requirement forliteral membership, regardless of the nature of the union, its constitu-tion and by-laws, and the particular application of the Section8 (b) (1) (A) proviso 51 Surely our colleagues are aware that to enforcesuch literal membership would run counter to the fundamental pre-cepts and philosophy of Taft-Hartley in protecting the rights andfreedom of choice of employees vis-a-vis union membership.In theRadio Officers'case," the Supreme Court recognized :Lengthy legislative debate preceded the 1947 amendments to theAct which thus limited permissible employer discrimination.This legislative history clearly indicates that Congress intendedto prevent utilization of union security agreements for any pur-pose other than to compel payment of union dues and fees. ThusCongress recognized the validity of unions' concern about "freeriders," i.e.,employees who receive the benefits of union repre-sentation but are unwilling to contribute their share of financialsupport to such union, andgave unions the power to contract tomeet that problem while withholding from unions the power tocause the discharge of employees for any other reason.[Emphasissupplied.]In consequence of the foreging, the Court concluded that Congressintended to accord to employees the right "to join unions, be good,bad, or indifferent members, orabstain from joining any union withoutimperiling their livelihood."Certainly the Supreme Court clarified that which Congress soughtto permit in the area of union security and that which it sought tolimit.While Section 8(a) (3) is couched in terms of "membership,"the Court noted that the-term had been "too restrictively interpreted"union imposes any other qualifications and conditions for membership with which he isunwilling to comply, such an employee may not be entitled to membership, but he isentitled to keep his job" (At p. 784.)And see 87 NLRB at 781, footnote 8, where thenon-membersof the contracting union, and cannot be converted into statements of the condi-tions which entitle an employee to membership rather than those which entitle him, as anonmember, to keep his job "iiWhich provides that the guarantee of employee rights in Section 7 "shall not impairthe right of a labor organization to prescribe its own rules with respect to the acquisitionor retention of membership therein "52 The Radio Officers' Union of the Commercial Telegraphers Union, A13L (A. H. BullSteamship Company)v.N.L.R.B.,347 U.S. 17,40-41. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARD(by the Eighth Circuit).The Court provided a construction of thatterm, and the whole section in keeping with the basic policy of theamended Act, namely,"to insulate employees' jobs from their organi-zational rights."53By such a reading, the Court gave effect to themain thrust of the entire section, which is to protect employees intheir hire or tenure of employment; and this was accomplished byequating the word "membership" with the status or right to be pro-tected from being discharged-a status which could not be interferedwith so long as the employee tendered the requisite periodic dues andfees.Conversely, "nonmembership" was equated to a status whichresulted only from a failure to tender such dues and fees, and whichrendered the delinquent "nonmember" employee subject to beingdischarged.54In view of the foregoing, we are unable to see how our colleaguescan distinguish the instant agency-shop proposal from any otherunion-security proposal which predicates a right of dischargeonlyupon an employee's failure to tender the equivalent of regular uniondues and intintion fees.The Union sought to bargain concerning aclause which would leave the final decision as to membership or non-membership with each individual employee,at his option,but never-theless, to condition employment upon the payment of sums of moneywhich would constitute each employee's "share of financial support."In our opinion, such a proposal fully comports with the congressionalintention in Section 8(a) (3) for the allowance of union-security con-tracts, and, therefore, is a mandatory subject as to which the Respond-ent is obliged to bargain.Consequently, we would find that the Respondent violated Section8 (a) (1) and (5) of the Act, as alleged.5563 347 U.S. at 4064As stated by Senator Taft,"In other words,what we do,in effect,is tosay that noone can geta free ride in such a shop. . . .The employeehas topay the union dues"[Emphasis supplied.]93 Congressional Record 3953, April 23, 1947.66 It is beyond the Board's authority to tell the parties what specific result they shouldreach in bargainingN.L R B. v. AmericanNationalInsuranceCo., 343 U.S. 395Accord-ingly, by concluding that the proposed agency-shop agreement is a lawful and mandatorysubject for bargaining, we would not impose a duty upon the Respondent to execute suchan agency-shop clause, or any other clause ; the duty imposedwould go nofurther than todirect the Respondent, upon request, to bargain in good faith.ValleyDie Cast Corp.andMurrayF.Robertson,EdwardTorosian,Michael Polizzi and GeorgeM. RobertsandDistrictLodge No. 60,International AssociationofMachinists, AFL-CIO.Case No. 7-CA-92592.February 20, 1961DECISION AND ORDEROn July 25, 1960, Trial Examiner Arnold Ordman issued his Inter-mediate Report in the above-entitled proceeding, finding that the130 NLRB No. 66.